—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 27, 1994, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing record demonstrates that the police entered the apartment where the defendant was arrested only after obtaining the permission of an individual who clearly possessed the authority and capability to consent to their entry (see, People v Adams, 53 NY2d 1, cert denied 454 US 854; People v Venable, 192 AD2d 565).
The defendant’s challenges for cause against two potential jurors were properly denied (see, People v Smith, 232 AD2d 209; People v Dunkley, 189 AD2d 776).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.